DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohshima, US 2018/0293725, in view of Du et al., US 2019/0339209.
In regard to claim 1, Ohshima, US 2018/0293725, discloses a crack measuring apparatus comprising: 
a distance-measuring unit that measures a distance to a target by emitting distance-measuring light to the target and receiving reflected distance-measuring light (see figure 5, element 13); 
an image pickup unit having pixels the positions of which are identified on an imaging device (see figure 5, element 11); 
a second image pickup unit that has pixels the positions of which are identified on an imaging device (see figure 5, element 12); 
a driving unit that turns the distance-measuring unit, the image pickup unit, and the infrared image pickup unit in a horizontal direction and a vertical direction (see para 65 and 104); 
an angle-measuring unit that measures rotation angles in the horizontal direction and the vertical direction of the distance-measuring unit, the image pickup unit, and the second image pickup unit (see figure 5, element 31 and 32; para 73); and 
an arithmetic control unit that controls the distance-measuring unit, the angle- measuring unit, the image pickup unit, the infrared image pickup unit, and the driving unit (see figure 5, elements 40 and 50 in combination and para 74, 82-83, and 97-101), 
wherein the arithmetic control unit captures an image of the cracked portion by the image pickup unit, and identifies a position of the cracked portion from a density difference in the captured image (para 57-59 and para 216: the controller determines density difference by detecting difference in contrast in the image to detect defects or cracks), 
measures the position of the cracked portion by the distance-measuring unit and the angle-measuring unit, and acquires three-dimensional absolute coordinates of the cracked portion (see figure 31 and para 213-222).
The Ohshima reference does not specifically disclose that the second image pickup unit is an infrared image pickup unit that has pixels the positions of which are identified on an imaging device and has sensitivity to infrared rays or wherein the arithmetic control unit performs a search for a cracked portion from a temperature difference in an infrared image by turning the infrared image pickup unit.
Du et al., US 2019/0339209, discloses an imaging system for detecting crack growth with an ordinary image and infrared image acquisition device (see figure 2) which obtains greyscale information and temperature information (see para 30).  The controller performs a search for a cracked portion from a temperature difference in an infrared image by turning the infrared image pickup unit (see para 40-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify camera and processor of Ohshima, US 2018/0293725, in view of Du et al., US 2019/0339209, to have an infrared image pickup unit that has pixels the positions of which are identified on an imaging device and has sensitivity to infrared rays or wherein the arithmetic control unit performs a search for a cracked portion from a temperature difference in an infrared image by turning the infrared image pickup unit, in order to achieve fast and accurate detection of a crack.
In regard to claim 2, Ohshima, US 2018/0293725, in view of Du et al., US 2019/0339209, discloses the crack measuring apparatus according to Claim 1.  The Ohshima reference discloses wherein the image pickup unit and the infrared image pickup unit have an orthogonal coordinate system having an origin set to an optical axis of the distance-measuring light (see para 95, 173-179, and 213-222).
In regard to claim 4, Ohshima, US 2018/0293725, in view of Du et al., US 2019/0339209, discloses the crack measuring apparatus according to Claim 1.  The Ohshima reference discloses wherein the arithmetic control unit acquires three-dimensional absolute coordinates of each of a start point, a break point, and a terminal point of the cracked portion (see para 229: the endpoint of a segment the serves as the start point for the next segment reads on the breakpoint of the crack and the start point of the first segment and the end point of the second segment read on the start and end points of the crack).
In regard to claim 5, Ohshima, US 2018/0293725, in view of Du et al., US 2019/0339209, discloses the crack measuring apparatus according to Claim 1.  The Ohshima reference discloses crack measuring apparatus according to Claim 1, wherein the arithmetic control unit measures a length and a shape of a crack based on the three-dimensional absolute coordinates of the cracked portion, and measures a thickness of the crack from the number of pixels of the image pickup unit (see para 3 and 174).
In regard to claim 6, Ohshima, US 2018/0293725, in view of Du et al., US 2019/0339209, discloses the crack measuring apparatus according to Claim 1.  The Ohshima reference discloses crack measuring apparatus according to Claim 1, wherein the distance-measuring unit, the angle-measuring unit, the image pickup unit, and the infrared image pickup unit are integrated into one apparatus (see figures 2-5).
In regard to claim 7, since Ohshima, US 2018/0293725, in view of Du et al., US 2019/0339209, discloses the crack measuring apparatus and its operation as described above according to claim 1, the method of claim 7 is also disclosed (see claim 1 above).



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0275666, discloses an imaging system that detect cracks.  US 2018/0095174, discloses an imaging system that measure a 3D coordinate of a target.  US 2009/0135401, discloses an imaging system that measures crack widths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs